Case: 20-60383     Document: 00515907199         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 21, 2021
                                  No. 20-60383                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Abu Rayhan Adnan,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 652 705


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Abu Rayhan Adnan, a native and citizen of Bangladesh, petitions this
   court to review the decision of the Board of Immigration Appeals (“BIA”).
   He contends that the BIA erred in affirming the Immigration Judge’s (“IJ”)
   adverse credibility determination and denial of his applications for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60383       Document: 00515907199         Page: 2   Date Filed: 06/21/2021




                                    No. 20-60383


   withholding of removal, and relief under the Convention Against Torture
   (“CAT”).
            We review only the BIA’s decision “unless the IJ’s decision has some
   impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). Credibility determinations and determinations that an alien is not
   eligible for asylum, withholding of removal, or relief under the CAT are
   factual findings that are reviewed under the substantial evidence standard.
   Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020); Chen v. Gonzales, 470
   F.3d 1131, 1134 (5th Cir. 2006). Under that standard, we may not reverse the
   BIA’s factual findings unless “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang, 569 F.3d at 537.
            Adnan contends that the adverse credibility determination was in
   error because the inconsistencies between his testimony, credible fear
   interview, and documents submitted in support of his application were minor
   and unrelated to his claims. However, the IJ was permitted to rely on any
   inconsistency to determine Adnan’s credibility, see Avelar-Oliva, 954 F.3d at
   768, and the determination was supported by specific reasons based on the
   evidence presented and was, under the totality of the circumstances,
   substantially reasonable. See Wang, 569 F.3d at 538–39. The adverse
   credibility determination was supported by “specific and cogent reasons,”
   so the record does not compel a finding that Adnan was credible. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
            Substantial evidence supports the BIA’s determination that the lack
   of credible evidence prevents Adnan from meeting his burden of proof for
   asylum, withholding of removal, or relief under the CAT. See Dayo v. Holder,
   687 F.3d 653, 658–59 (5th Cir. 2012); Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994).
            The petition for review is DENIED.




                                          2